Name: Commission Regulation (EEC) No 219/93 of 2 February 1993 fixing the agricultural conversion rates and other consequences of the currency realignment of 30 January 1993 and amending Regulation (EEC) No 204/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2. 93 Official Journal of the European Communities No L 26/ 13 COMMISSION REGULATION (EEC) No 219/93 of 2 February 1993 fixing the agricultural conversion rates and other consequences of the currency realignment of 30 January 1993 and amending Regulation (EEC) No 204/93 and the agricultural conversion rate in force at the time of the operative event for the amount concerned exceeds four points ; whereas in this case the agricultural conver ­ sion rate fixed in advance is to be adjusted to bring it more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified ; Whereas the basic reference period referred to in Article 2 ( 1 ) of Regulation (EEC) No 3819/92 should be adjusted to take account of the fixing of agricultural conversion rates following the currency realignment of 30 January 1993 ; Whereas Commission Regulation (EEC) No 204/93 (4) suspends the fixing in advance of the agricultural conve ­ resion rate for the Irish punt for applications submitted from 1 to 3 February 1993 ; whereas this fixing in advance may be reintroduced on the basis of the agricul ­ tural conversion rates laid down in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 1 (c) and (d), Article 3 ( 1 ) and Article 12 thereof, Whereas the second indent of Article 1 (c) of Regulation (EEC) No 3813/92 provides that the correcting factor is to be altered whenever realignment takes place within the European Monetary System, in line with the highest reva ­ luation of the central rate of the fixed currencies against the ecu ; whereas, in respect of the realignment of 30 January 1993, the alteration of the correcting factor is based on a revaluation of 0,87 % ; Whereas the agricultural conversion rates have been laid down by Commission Regulation (EEC) No 182/93 (2) ; Whereas pursuant to Artricle 4 (2) of Regulation (EEC) No 3813/92, it is necessary to adjust immediately the agricultural conversion rate for the Irish punt for which the currency realignment of 30 January 1993 entails a monetary gap greater than four points, and to allow only a gap less than or equal to two points to continue to exist ; whereas that paragraph provides that, in the event of currency realignment, the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap in relation to the representative market rate for the last reference period exceeds two points ; whereas, in that case, the new agricultural conversion rate is to be fixed so as to reduce that monetary gap by half ; Whereas, as a consequence of the exchange rates recorded during the reference period from 1 to 2 February 1993 , it is necessary to fix a new agricultural conversion rate for the Italian lira and the pound sterling ; Whereas Article 1 1 (2) of Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (3) provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate HAS ADOPTED THIS REGULATION : Article 1 The correcting factor referred to in Article 1 (c) of Regula ­ tion (EEC) No 3813/92 is hereby fixed at 1,205454. Article 2 The agricultural conversion rates are fixed in Annex I. Article 3 In the case referred to in Article 11 (2) of Regulation (EEC) No 3819/92, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, listed in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. (') OJ No L 387, 31 . 12. 1992, p. 1 . 2) OJ No L 22, 30. 1 . 1993, p. 56. (3) OJ No L 387, 31 . 12. 1992, p. 17. O OJ No L 24, 1 . 2. 1993, p. 1 . 3 . 2. 93No L 26/14 Official Journal of the European Communities Article 4 The basic reference period referred to in Article 2 ( 1 ) of Regulation (EEC) No 3819/92, expiring on 10 February 1993 , shall commence on 3 February 1993 . Article 5 '1 to 3 February 1993' in Article 1 of Regulation (EEC) No 204/93 is replaced by '1 to 2 February 1993', Article 6 Regulation (EEC) No 182/93 is hereby repealed. Article 7 This Regulation shall enter into force on 3 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1993 . For the Commission Rene STEICHEN Member of the Commission 3. 2. 93 Official Journal of the European Communities No L 26/15 ANNEX I Agricultural conversion rates ECU 1 - 48,5563 8,97989 2,35418 310,351 166,075 7,89563 0,957268 2156,72 2,65256 209,523 0,968391 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Spanish pesetas French francs Irish punt Italian lire Dutch guilders Portuguese escudos Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1  46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 298,414 Greek drachmas 323,282 Greek drachmas 159,688 Spanish pesetas 172,995 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,920450 Irish punt 0,997154 Irish punt 2 073,77 Italian lire 2 246,58 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 201,464 Portuguese escudos 218,253 Portuguese escudos 0,931 145 Pound sterling 1,00874 Pound sterling